DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/27/2022 has been entered.

	
Response to Amendment
The office action is responding to the amendments filed on 06/27/2022. Claims 1, 4, 6, 8 and 11-12 are pending. Claims 1 and 8 have been amended. Claims 7 and 13 are cancelled. Claims 2-3, 5 and 9-10 were previously cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahr et al. [US 2004/0128586] in view of Sasaki [US 2019/0141072] and in further view of Xiang et al. [US 2019/0334770].
Claim 1 is rejected over Bahr, Sasaki and Xiang. 
Bahr teaches “A method for information storage, comprising: detecting and monitoring operations of a storage node in a data storage system by a monitoring unit to generate corresponding one or a plurality of monitoring data,” as “In the context of a managed device, performance manager 120 may perform the following functions in one embodiment: measurement administration, in which the lifecycle of performance measurement activities may be governed to provide a configuration interface and allow for retrieval of performance management results; monitoring, in which performance-related data is accumulated and managed” [¶0034]
“wherein the storage node comprises a memory, one or a plurality of storage devices, a central processor, one or a plurality of heat dissipating devices, an intranet module, and an extranet module; the intranet module is coupled to the memory, the one or plurality of storage devices, the central processor, the one or plurality of heat dissipating devices, and the extranet module;” as “along with its storage and availability to off- and on-platform managers (e.g., operations applications residing with the management network); and analysis, in which monitoring data is used to characterize the performance of managed platform resources, detect threshold crossings, and adjust parameters to enhance on-platform performance.” [¶0034]
“receiving the one or plurality of monitoring data by a recording processor,” as “Fault analysis component 142 may use fault test component 143 to determine if an alarm is indeed a fault when the attributes of an alarm record obtained from the alarm detection component 141 are insufficient to determine” [¶0040]
“wherein the recording processor comprises a storage module for data storage;” as “monitoring, in which performance-related data is accumulated and managed, along with its storage and availability to off- and on-platform managers (e.g., operations applications residing with the management network);” [¶0034 and Fig 9, element 510] 
“the recording processor rendering one or plurality of logs according to a difference of a content of the one or plurality of monitoring data,” as “Alarm logging component 145 may provide a record of platform behavior.” [¶0040]
Bahr does not explicitly teach and the one or plurality of monitoring data obtained by the monitoring unit comes from an intranet module monitor, an extranet module monitor, a storage monitor, a central processor monitor, a memory monitor, and a temperature monitor;
the recording processor storing the logs of same type every predetermined time period into the storage module;
within a certain period or time, randomly sampling the logs stored in the storage module;
and when there is an abnormality in the sampled logs, processing the abnormality;
wherein the data storage system is a single architecture that provides storage of objects, block and files at the same time, wherein the monitoring unit takes the intranet module monitor and/or the central processor monitor as an indicator, and adjusts or disables monitoring samples on the extranet module monitor, the storage monitor, the memory monitor, and the temperature monitor.
However, Sasaki teaches “the recording processor storing the logs of same type every predetermined time period into the storage module;” as “the first log may be the log of the communication data in a plurality of sampling periods. Each of the plurality of sampling periods may be included in one of a plurality of sampling intervals.” [¶0048] and “the information processing device can change the time duration of sampling intervals relating to sampling logs in multiple onboard systems of the same vehicle type.” [¶0063]
“within a certain period or time, randomly sampling the logs stored in the storage module;” as “The sampling interval T1 may be changed randomly at the timing of obtaining a communication log, or may be changed in accordance with vehicle type, region, or type.” [¶0108]
“and when there is an abnormality in the sampled logs, processing the abnormality;” as “determining whether an abnormality is included in the communication data, using the first log;” [¶0005]
“wherein the monitoring unit takes the intranet module monitor and/or the central processor monitor as an indicator, and adjusts or disables monitoring samples on the extranet module monitor, the storage monitor, the memory monitor, and the temperature monitor.” as “In FIG. 2, the sampling period T2 is shorter than the sampling interval T1. Out of the communication data in the sampling interval T1, the communication data in the sampling period T2 is included in the data to be monitored transmitted from the onboard system 410 to the server device 300. Thus, (1−T2/T1)×100% of the data amount is reduced.” [¶0103] (Fig. 2 and ¶0103 shows the adjustable sampling period of monitored data.)
Bahr and Sasaki are analogous arts because they teach storage system and processing data from storage system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bahr and Sasaki before him/her, to modify the teachings of Bahr to include the teachings of Sasaki with the motivation of determines whether an abnormality is included in communication data of the first log using the first log, and, in a case where the abnormality is determined to be included in the communication data, outputs first detection results indicating that the abnormality is included in the communication data to the onboard system. [Sasaki, Abstract]
The combination of Bahr and Sasaki does not explicitly teach and the one or plurality of monitoring data obtained by the monitoring unit comes from an intranet module monitor, an extranet module monitor, a storage monitor, a central processor monitor, a memory monitor, and a temperature monitor;
wherein the data storage system is a single architecture that provides storage of objects, block and files at the same time.
However, Xiang teaches “and the one or plurality of monitoring data obtained by the monitoring unit comes from an intranet module monitor, an extranet module monitor, a storage monitor, a central processor monitor, a memory monitor, and a temperature monitor;” as “Monitoring service 88 may monitor the workload of particular physical devices, virtual machines, or the like, within storage network 90. Monitoring service 88 may be a logical entity that resides on one or more devices within system 80.” [¶0035] (Monitoring service can be external module and it monitors the storage.)
“wherein the data storage system is a single architecture that provides storage of objects, block and files at the same time.” as “Ceph is widely used in private clouds (e.g., OpenStack-based) and it provides three interfaces : object storage, block storage, and file system.” [¶0027] (Xiang teaches about CEPH storage system which is a single architecture that provides storage of objects, block and files at the same time.)
Bahr, Sasaki and Xiang are analogous arts because they teach storage system and processing data from storage system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of combination of Bahr and Sasaki before him/her, to modify the teachings of combination of Bahr and Sasaki to include the teachings of Xiang with the motivation of SuperCell may provide storage operators with real-time techniques for reconfiguring the storage system to optimize its performance, cost, and efficiency, which may be based on statistical storage modeling and data analysis of the actual workload. [Xiang, ¶0004]
Claim 4 is rejected over Bahr, Sasaki and Xiang. 
Bahr teaches “further comprising adjusting priorities of the logs to preferentially process the abnormality when there is an abnormality in the logs.” as “alarm detection component 141 may be a collection point for notifications of abnormal, anomalous, or out-of-tolerance behavior within the MO's that it receives from notification manager 114.” [¶0039]
Claim 8 is rejected over Bahr, Sasaki and Xiang with the same rationale of rejection of Claim 1.
Claim 12 is rejected over Bahr, Sasaki and Xiang. 
Bahr teaches “wherein the storage node further comprising one or plurality of storage devices, a central processor, one or plurality of heat dissipating devices, an intranet module, and an extranet module.” as “In certain embodiments, these managed objects may include objects related to various hardware and software components (or portions thereof) including, for example, a processor, memory, other semiconductor devices, an operating program, a communications program, and other software components.” [¶0020]
Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahr et al. [US 2004/0128586] in view of Sasaki [US 2019/0141072] in further view of Xiang et al. [US 2019/0334770] and yet in further view of Mahaffey et al. [US 2015/0163121].
Claim 6 is rejected over Bahr, Sasaki, Xiang and Mahaffey.
The combination of Bahr, Sasaki and Xiang does not explicitly teach accumulating a value of the abnormality of the data storage system; and when the value of the abnormality exceeds a threshold, processing the abnormality.
However, Mahaffey teaches “accumulating a value of the abnormality of the data storage system; and when the value of the abnormality exceeds a threshold, processing the abnormality.” as “The example shown in FIG. 8 is a subset of the CORPS ontology that can be used for making context-based determinations and predictions, identifying normal patterns of activity, and identifying abnormal patterns of activity. The predictions can relate to resource usage, device compromise, and other predictions.” [¶0091]
Bahr, Sasaki, Xiang and Mahaffey are analogous arts because they teach monitoring of storage system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bahr, Sasaki, Xiang and Mahaffey before him/her, to modify the teachings of the combination of Bahr, Sasaki and Xiang to include the teachings of Mahaffey with the motivation of there may be a list of known good or bad network locations or geolocations; both for storage reasons and for privacy protection reasons this information can be in a form which allows for monitoring and evaluation with having the details of the list discernible by other processes on the device. [Mahaffey, ¶0193]
Claim 11 is rejected over Bahr, Sasaki, Xiang and Mahaffey with the same rationale of rejection of Claim 6.
Response to Arguments
Applicant's arguments filed on 02/14/2022 have been fully considered but they are not persuasive. 
Applicant’s first argument with regards to independent claims is: Bahr et al. [US 2004/0128586] does not teach “the recording processor rendering one or plurality of logs according to a difference of a content of the one or plurality of monitoring data.” More specifically, applicant argued about the highlighted portion of the limitation. Examiner respectfully disagrees. Examiner would like to point out ¶0054 of Bahr. This portion elaborates the alarm logging component. The alarm logging component is used for retention and sorting of alarm and fault records. A fault or alarm is a type of monitoring data, which is different than regular storage content. The logging is a recording operation. Therefore, the alarm and monitoring component is synonymous to the claimed recording processor.
Applicant’s second argument is the secondary reference Sasaki [US 2019/0141072] does not teach the limitation “within a certain period or time, randomly sampling the logs stored in the storage module;”, more specifically the highlighted portion of the limitation. Examiner respectfully disagrees. ¶0063 of Sasaki recites “the information processing device can change the time duration of sampling intervals relating to sampling logs in multiple onboard systems of the same vehicle type.” Therefore, the recited portion teaches the sampling interval can change, and can be randomly set. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132